DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because Fig. 10(S20) states “ANY SPEECH IS CONFERENCE ROOM?”.  It should be “ANY SPEECH IN CONFERENCE ROOM?”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

an image display apparatus provided in a space and configured to display an image” and “a sensor apparatus carried by a user” (claims 1 and 10-11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “illustrated in FIG. 2, for example, the sensor apparatus 14 notifies the information processing apparatus 10 of the signal for detecting the position information in the conference room of each user carrying the operation device 20” as described in the specification (page 5, lines 14-16). Note that Fig. 2 does not show sensor apparatus 14 as described in the originally filed specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The title of the invention “INFORMATION PROCESSING SYSTEM, INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND ROOM” is not 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Regarding claims 1 and 10-11, “a sensor apparatus carried by a user” is not clear. The originally filed specification does not describe what type of sensor apparatus is carried by the user. 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubin et al. (US 20130216206).

As to claim 1, Dubin discloses an information processing system comprising: 
an image display apparatus (Fig. 3(21): computing device) provided in a space and configured to display an image (Fig. 10, [0042], [0053]); 
a sensor apparatus ([0058]: webcam or external camera) carried by a user who is present in the space and configured to output a signal for detecting position information of the user in the space (Fig. 10, [0031], [0042], [0053]); and 
an information processing apparatus (Fig. 1(35): production server) communicably connected to the image display apparatus (Fig. 3(21): computing device) and the sensor apparatus ([0058]: webcam or external camera), 
the information processing apparatus (Fig. 1(35): production server) including circuitry configured to 
store a plurality of pieces of position information of a plurality of users including the user, who are in present in the space, in association with the plurality of users, the plurality of users being detected based on signals output from a plurality of sensor 
control environment effect production that supports communication between the plurality of users by the image displayed by the image display apparatus, based on each of the plurality of pieces of position information of the plurality of users (Fig. 10, [0163], [0172]) (as best understood). 
As to claim 2, Dubin teaches the information processing system of claim 1, wherein the circuitry is further configured to measure a volume of a speech by each of the plurality of users, based on an output signal from a microphone ([0172], [0178]), identify a particular user who is currently speaking from among the plurality of users based on a result of the measured volume of the speech ([0172]), and control the environment effect production so that the particular user who is currently speaking and a user who is in a state other than speaking are visually distinguished (Fig. 10, [0172]: when a single person is talking that person is highlighted) (as best understood). 
As to claim 3, Dubin teaches the information processing system of claim 2, wherein the circuitry controls the environment effect production so that an area behind the particular user who is currently speaking as viewed from the user who is in the state other than speaking is set brighter than other areas (Fig. 10, [0172]: when a single person is talking that person is highlighted) (as best understood). 
appropriately scaled and positioned, [0059]) (as best understood). 
As to claim 5, Dubin teaches the information processing system of claim 4, wherein the circuitry is further configured to output sound to the plurality of users from a speaker ([0090]), and control a sound effect of the sound according to the distance between the plurality of users ([0092] – [0093]) (as best understood). 
As to claim 6, Dubin teaches the information processing system of claim 1, wherein the circuitry stores the plurality of pieces of position information of the plurality of users who are present in the space in association with the plurality of users respectively, based on a radio wave received from an operation device carried by each of the plurality of users ([0334]) (as best understood). 
As to claim 7, Dubin teaches the information processing system of claim 1, wherein the circuitry changes the environment effect production according to the image displayed by the image display apparatus on one or more faces defining the space (Fig. 10) (as best understood). 
automated word spotting or automated speech recognition is performed), and control the environment effect production according to the content of the speech by each of the plurality of users based on a result of the speech recognition ([0178]) (as best understood). 
As to claim 9, Dubin teaches the information processing system of claim 1, wherein the circuitry stores a change in the position information of each of the plurality of users who are present in the space as log information ([0133]), and the circuitry outputs a report according to a trajectory of the position information of each of the plurality of users who are present in the space, based on the log information ([0133]) (as best understood). 
As to claim 10, Dubin discloses an information processing apparatus that is communicably connected with an image display apparatus (Fig. 3(21): computing device) provided in a space and configured to display an image (Fig. 10, [0042], [0053]) and a sensor apparatus ([0058]: webcam or external camera) carried by a user who is present in the space and configured to output a signal for detecting position information of the user (Fig. 10, [0031], [0042], [0053]), the information processing apparatus (Fig. 1(35): production server) comprising circuitry configured to 

control environment effect production that supports communication between the plurality of users by the image displayed by the image display apparatus, based on each of the plurality of pieces of position information of the plurality of users (Fig. 10, [0163], [0172]) (as best understood). 
As to claim 11, Dubin discloses an information processing method performed by an information processing apparatus (Fig. 1(35): production server) that is communicably connected with an image display apparatus (Fig. 3(21): computing device) provided in a space and configured to display an image (Fig. 10, [0042], [0053]) and a sensor apparatus ([0058]: webcam or external camera) carried by a user who is present in the space and configured to output a signal for detecting position information of the user (Fig. 10, [0031], [0042], [0053]), the information processing method comprising: 
storing a plurality of pieces of position information of a plurality of users including the user, who are in present in the space, in association with the plurality of users, the plurality of users being detected based on signals output from a plurality of sensor apparatuses including the sensor apparatus, each being carried by each of the plurality of users ([0147] – [0149]); and 

As to claim 12, Dubin teaches a room comprising the information processing system of claim 1 ([0053]: two or more of the participants might be in the same room… it is even possible for all of the participants to be in the same room) (as best understood). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628